DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-24 have been examined and rejected. This is the first Office action on the merits.

Claim Objections
3.	Claim 1 is objected to because of the following informalities: On [line 4] of claim 1, Examiner suggests amending “data received the” to --data received via the--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 7-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer (U.S. Patent No. 8,069,420), in view of Compton et al (Pub. No. US 2004/0255329), in view of Malec et al (Pub. No. US 2009/0282437), and further in view of Charles et al (U.S. Patent No. 9,642,606).

6-1.	Regarding claims 1, 22, 23, and 24, Plummer teaches the claim comprising:... a controller including display control circuitry configured to control a display controller to present on a display a graphic user interface that includes a selectable source button and a selectable display button so as to provide user control on which to display the output image, by disclosing additional sources icon 80 [column 6, line 65 to column 7, line 1; figure 2] and external feeds icon 100 [column 7, lines 51-53; figure 2].
Plummer teaches in response to selection of the selectable source button, the display control circuitry causes the graphical user interface to list a first plurality of objects, by disclosing that pressing additional sources icon 80 displays a palette 82 of source icons 84 [column 7, lines 1-3; figure 9]. 
Plummer teaches... in response to selection of the selectable display button, the display control circuitry causes the graphical user interface to list a second plurality of objects related to display output, by disclosing that pressing external feeds icon 100 displays a palette 102 of remote destinations 108 to which the medical imaging data can be communicated [column 7, lines 53-59; figure 11].
Plummer teaches in response to a selection of a selected object from the first plurality of objects or the second plurality of objects. control an operation of the selected object, by disclosing that pressing a source icon selects a particular source and changes images appearing in a display window 40 to images generated from the imaging data supplied from the newly selected source as well as a set of controls associated with the newly selected source [column 7, lines 9-16]. Additionally, pressing an external feed icon selects a particular remote destination to which the medical imaging data can be communicated [column 7, lines 53-59].
Although Plummer discloses outputting medical imaging data supplied by sources to destinations [column 5, lines 1-10], Plummer does not expressly teach source-side IP (internet protocol) converter circuitry that converts a medical image obtained from a source device into packet data and transmits the packet data over an IP network; output-side IP converter circuitry that converts the packet data received the IP network into image data of an output image; a controller coupled to the source-side IP converter circuitry and the output-side IP converter circuitry via the IP network. Compton discloses a network that comprises a plurality of source group AV devices such as a camera or video tape recorder that is operable to generate or supply audio and/or video data for transmission across the network [paragraph 40, lines 1-6; paragraph 42]. The network also comprises a set of destination group AV devices consisting of a video switch, a pair of monitors, and a video processor [paragraph 40, lines 6-9; figure 1]. All of the devices are connected to the network via at least one Enhanced Network Interface Card (ENIC) {paragraph 40, lines 11-16; paragraph 42, lines 5-19], which are specially adapted for transmission of audio and/or video data across the network [paragraph 45, lines 11-18]. Input ports of a first subset of ENICs receive data directly from source groups and the output ports of those ENICs transmit packetized data across the network where the packetized data derived from the source groups is received by input ports of a second subset of ENICs to supply serial digital audio and/or video data to destination groups [paragraph 45, lines 25-38]. More specifically, the ENICs convert data from the source device at the transmission end from SDI (Serial Digital Interface) or AES (Audio Engineering Society) serial digital format to a packetized format suitable for transmission across the network, in particular to multicast UDP/IP data packets {paragraph 50, lines 11-15]. At the receiving end, the ENIC’s convert multicast UDP/IP data packets received from the network to a serial digital data format suitable for delivery to the destination device [paragraph 50, lines 15-18]. A further functionality provided by the ENICs is to generate from a full resolution video stream a reduced resolution video stream denoted “proxy video” [paragraph 50, lines 18-25]. As shown in [figure 4], a Packetiser/DePacketiser 24 of an ENIC receives respective SDI video streams 218 [paragraph 126] and proxy video generators 212 generate low resolution versions of the video streams [paragraph 127, lines 4-8]. The outputs of the proxy generators 212 and the SDI video inputs 218 are supplied as input to a packetiser and multiplexer 214 which convert the full resolution serial video from the inputs 218 and the proxy video from the proxy generators 212 to packets suitable for transmission across the network [paragraph 127, lines 8-13]. The packetiser/depacketiser 24 has a depacketiser and demultiplexer 216 for receiving packets representing the SDI video and audio channels from the packet switch to depacetise and demultiplex the video and audio into video and audio streams for supply to respective ones of video outputs 222 and audio outputs 224 [paragraph 127, lines 14-20]. Thus, an ENIC that receives video data from a source device (such as N1-N3 in [figure 1]) may be interpreted as the source-side IP converter circuitry and an ENIC that supply video to a destination device (such as N8-N9Q in [figure 1]) may be interpreted as the output-side IP converter circuitry. A second, lower resolution video data is produced from a first, higher, resolution video data such that the higher resolution video may be supplied to a first destination and the lower resolution data supplied to a second destination [paragraph 10]. This would allow a more suitable format of the video source to be provided for processing by network clients. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ENICs of Compton for providing source video data in various formats having different resolutions for transmission across an Ethernet network, when transmitting video stream data to a selected monitor of Plummer for output. This would allow a more suitable format of the video source to be provided for processing by network clients. Since Plummer discloses a network between the source of medical imaging data and the destination monitor for output [Plummer, column 4, lines 39-43; column 5, lines 1-5], such combination would interconnect the various components required to transmit the medical imaging data from the source, perform the proper conversions of the imaging data, and output the converted imaging data to the destination monitor.
	Plummer-Compton do not expressly teach that the selectable source button is a tab, that the selectable display button is a tab, and that the first plurality of objects includes a status related to the source device. Malec discloses providing a user a visual graphical menu of a plurality of options to associate signals from at least one media source with the plurality of media output devices and effect signals to the media output devices such as a plurality of video output devices [paragraph 7]. As shown in [figure 2], a visual graphics menu includes a tab “Current Setup” that displays a list of available media sources 235 and tabs “TapTV Office Map,” “Floor Plan,” “Bar Area,” “Screens Only,” and “Shortcuts,” which allow the user to access a plurality of output devices for a media source [paragraphs 27-29; figures 2-4]. This would provide a more intuitive interface for the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to access the sources and external feeds of Plummer-Compton using tabs, as taught by Malec. This would provide a more intuitive interface for the user. Malec also discloses that the media source listings 235 may include graphical indications indicating how many output devices are associated with each media source, as well as graphical indications indicating whether the computing device is able to communicate with the indicated media source [Malec, paragraph 28, last 7 lines]. These graphical indications would provide additional useful information about sources and their corresponding output devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide on the source icons of Plummer-Compton, a status related to the source device, as taught by Malec. This would provide additional useful information about sources and their corresponding output devices.
Plummer-Compton-Malec do not expressly teach that the first plurality of objects includes a thumbnail image of the medical image from the source device. Charles discloses a control system that receives image data from a plurality of medical imaging sources and outputs image data from the medical imaging sources for simultaneous display [column 69, lines 26-32; column 78, line 64 to column 79, line 7; column 91, lines 1-7, 13-17]. An image processing module outputs video or images for display in a user interface [column 69, lines 49-51]. A plurality of thumbnails or windows presenting the video feed or icons representing the video feed from a plurality of cameras may be shown on the display [column 80, lines 44-48; column 101, lines 10-12, 57-59]. The user interface allows a user to control the medical imaging sources, such as cameras, to zoom, change focus, change viewing angle, or the like [column 70, line 57 to column 71, line 2; column 72, lines 2-15; column 101, lines 12-17]. Since the thumbnails/icons themselves are images from the cameras, the thumbnails/icons would be updated based on changes to the imaging source. A user may select a first video window on a first display and send the first video window to a second display [column 81, lines 46-50]. This would help facilitate user selection of content to associate with the output device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide as the image representing the source of medical imaging data of Plummer-Compton-Malec, a reduced size image that displays the real-time captured image of the source, as taught by Charles. This would help facilitate user selection of content to associate with the output device.

6-2.	Regarding claim 2, Plummer-Compton-Malec-Charles teach all the limitations of claim 1, wherein the display control circuitry is configured to cause a configuration screen to be displayed that includes user-selectable settings related to the selected object, by disclosing a set of controls associated with a selected source, allowing the user to actively control the selected source [Plummer, column 6, lines 1-30; figures 2-7]. Controls are also provided that allow for screen splitting [Plummer, column 8, lines 33-65], lighting control, and color adjustment [Plummer, column 9, lines 25-32]. 

6-3.	Regarding claim 3, Plummer-Compton-Malec-Charles teach all the limitations of claim 2, wherein the display control circuitry is further configured to display the medical image associated with the selected object based on the user selectable settings selected from the configuration screen, by disclosing a set of controls associated with a selected source, allowing the user to actively control the selected source [Plummer, column 6, lines 1-30; figures 2-7]. Controls are also provided that allow for screen splitting [Plummer, column 8, lines 33-65], lighting control, and color adjustment [Plummer, column 9, lines 25-32].

6-4.	Regarding claim 4, Plummer-Compton-Malec-Charles teach all the limitations of claim 1, wherein the display control circuitry is further configured to cause at least a portion of the first plurality of objects to be displayed in a vertical column, by disclosing displaying sources for selection in a vertical column [Plummer, figures 2, 9].

6-5.	Regarding claim 5, Plummer-Compton-Malec-Charles teach all the limitations of claim 1, wherein the display control circuitry is further configured to cause at least one property associated with the selected object to be displayed, by disclosing that the media source listings may include graphical indications indicating how many output devices are associated with each media source, as well as graphical indications indicating whether the computing device is able to communicate with the indicated media source [Malec, paragraph 28, last 7 lines].

6-6.	Regarding claim 7, Plummer-Compton-Malec-Charles teach all the limitations of claim 5, wherein the display control circuitry is further configured to display a rotation status of an output image of the selected object as the at least one property, by disclosing a set of controls associated with a selected source, allowing the user to actively control the selected source including rotation buttons for rotating a camera [Plummer, column 6, lines 1-30; figures 2-7].

6-7.	Regarding claim 8, Plummer-Compton-Malec-Charles teach all the limitations of claim 7, wherein the display control circuitry is further configured to display a user-selectable rotation setting that adjusts a rotation amount of the output image in response to receiving a selection input, by disclosing a set of controls associated with a selected source, allowing the user to actively control the selected source including rotation buttons for rotating a camera [Plummer, column 6, lines 1-30; figures 2-7].

6-8.	Regarding claim 9, Plummer-Compton-Malec-Charles teach all the limitations of claim 2, wherein the display control circuitry is further configured to display a user-selectable color-adjustment setting that adjusts a color of the output image in response to receiving a selection input, by disclosing controls for color adjustment [Plummer, column 9, lines 25-32].

6-9.	Regarding claim 10, Plummer-Compton-Malec-Charles teach all the limitations of claim 2, wherein the display control circuitry is further configured to clip a portion of the medical image in response to an external input applied to a user-selectable clipping setting that is displayed on the configuration screen, by disclosing a set of controls associated with a selected source, allowing the user to actively control the selected source, including changing the view of a camera and zooming [Plummer, column 6, lines 1-30; figures 2-7]. Controls are also provided that allow for screen splitting, dual image, and picture-in-picture [Plummer, column 8, lines 33-65].

6-10.	Regarding claim 11, Plummer-Compton-Malec-Charles teach all the limitations of claim 1, wherein the display control circuitry is further configured to cause simultaneous display of at least two medical images obtained by the output-side IP converter circuitry out of a plurality of medical images provided by the source-side IP converter circuitry, by disclosing controls that allow for screen splitting, dual image, and picture-in-picture [Plummer, column 8, lines 33-65]. 

6-11.	Regarding claim 12, Plummer-Compton-Malec-Charles teach all the limitations of claim 1, wherein the display control circuitry is configured to cause the output image to be displayed as part of two or more medical images within a same size as an original layout size of the output image before the two or more medical images are display, by disclosing controls that allow for screen splitting, dual image, and picture-in-picture [Plummer, column 8, lines 33-65; figures 14-16].

6-12.	Regarding claim 13, Plummer-Compton-Malec-Charles teach all the limitations of claim 1, wherein the display control circuitry is further configured to cause a display of a connection status indication as an indication of a connection via the source-side IP converter circuitry as the status related to the source device, by disclosing that the media source listings may include graphical indications indicating how many output devices are associated with each media source, as well as graphical indications indicating whether the computing device is able to communicate with the indicated media source [Malec, paragraph 28, last 7 lines].

6-13.	Regarding claim 14, Plummer-Compton-Malec-Charles teach all the limitations of claim 1, wherein the display control circuitry is further configured to acquire and display a connection status and a system name of each of the first plurality of objects, by disclosing that the media source listings may include graphical indications indicating how many output devices are associated with each media source, as well as graphical indications indicating whether the computing device is able to communicate with the indicated media source [Malec, paragraph 28, last 7 lines]. The name of each source is also displayed [Plummer, figures 2, 9].

6-14.	Regarding claim 15, Plummer-Compton-Malec-Charles teach all the limitations of claim 1, wherein the display control circuitry is further configured to cause a display of at least one of the selectable source tab and the selectable display tab in an upper area of the user interface, by disclosing displaying the tab for sources in an upper area of the interface [Malec, figure 2].

6-15.	Regarding claim 16, Plummer-Compton-Malec-Charles teach all the limitations of claim 1, wherein the display control circuitry is further configured to respond to a user-selectable display setting of a first displayed medical image by causing a simultaneous display of the first displayed medical image and a second displayed medical image, by disclosing controls that allow for screen splitting, dual image, and picture-in-picture [Plummer, column 8, lines 33-65; figures 14-16].

6-16.	Regarding claim 17, Plummer-Compton-Malec-Charles teach all the limitations of claim 16, wherein the first displayed medical image and the second displayed medical image are cropped images from a same medical image, by disclosing controls that allow for screen splitting, dual image, and picture-in-picture [Plummer, column 8, lines 33-65; figures 14-16].

6-17.	Regarding claim 18, Plummer-Compton-Malec-Charles teach all the limitations of claim 1, wherein, the display control circuitry is further configured to display a user-selectable preset screen setting, and in response to selection of the user-selectable preset screen setting causes a transition to a set of image panels arranged according to a predetermined layout, by disclosing that the user may save a current setup of the system by pressing a presets icon 190 to enter a presets utility [Plummer, column 9, lines 41-49]. A user can then automatically set up the system according to the previously stored set of configurations by selecting one of the preset buttons [Plummer, column 9, lines 54-57].

6-18.	Regarding claim 19, Plummer-Compton-Malec-Charles teach all the limitations of claim 1, wherein, selection input to the display control circuitry is provided by at least one of a single keyboard or a single mouse, by disclosing providing a mouse to allow the user to provide inputs to the system [Malec, paragraph 26; paragraph 61, last 4 lines]. This would allow for more accurate input. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a mouse for input, as taught by Malec. This would allow for more accurate input.

6-19.	Regarding claim 21, Plummer-Compton-Malec-Charles teach all the limitations of claim 1, wherein, the first plurality of objects includes dynamic thumbnail images from different selectable source devices, by disclosing a plurality of thumbnails or windows presenting the video feed or icons representing the video feed from a plurality of cameras is shown on the display [Charles, column 80, lines 44-48; column 101, lines 10-12, 57-59].

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Plummer (U.S. Patent No. 8,069,420), in view of Compton et al (Pub. No. US 2004/0255329), in view of Malec et al (Pub. No. US 2009/0282437), in view of Charles et al (U.S. Patent No. 9,642,606), and further in view of Rosen (U.S. Patent No. 9,715,506).

7-1.	Regarding claim 6, Plummer-Compton-Malec-Charles teach all the limitations of claim 5. Plummer-Compton-Malec-Charles do not expressly teach wherein the at least one property includes an image resolution of the medical image that is associated with the selected object. Rosen discloses that it was well known to add metadata to digital media where the metadata is displayed as part of the digital media [column 1, lines 19-21; column 8, lines 7-34]. Metadata includes a resolution of the content [column 1, lines 36-44]. This would help the user more easily identify technical information about the digital media. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the medical image of Plummer-Compton-Malec-Charles, display of the image resolution, as taught by Rosen. This would help the user more easily identify technical information about the image.

8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Plummer (U.S. Patent No. 8,069,420), in view of Compton et al (Pub. No. US 2004/0255329), in view of Malec et al (Pub. No. US 2009/0282437), in view of Charles et al (U.S. Patent No. 9,642,606), and further in view of Yamaguchi (U.S. Patent No. 10,694,933).

8-1.	Regarding claim 20, Plummer-Compton-Malec-Charles teach all the limitations of claim 1. Plummer-Compton-Malec-Charles do not expressly teach wherein, the packet data from the source-side IP converter circuitry comprises the medical image as a 3D image with a 4k resolution. Yamaguchi discloses it was well known to use an endoscope system that obtains medical image data in 4K [column 4, lines 16-30] and as a 3D image [column 8, lines 35-45]. This would provide more detail for the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a medical device that produces medical image data in 4K as a 3D image, as taught by Yamaguchi. This would provide more detail for the user.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178